Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action
This Non-Final Office Action supersedes the Non-Final Office Action dated 8/9/2021.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 1/22/2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/22/2019, 2/11/2020, 5/20/2020, 3/5/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 1/22/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Regarding claim 7, “the multiple electrode assemblies” lacks antecedent basis.


Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
The limitations “the first fixing member” and “the second fixing member” lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujikawa (US 2017/0317326).
Regarding claim 1, Fujikawa discloses a rechargeable battery comprising: an electrode assembly;
a casing 11 which accommodates the electrode assembly and has an opening;
a cap assembly 27 which is coupled through the opening and seals the
casing;
a spacer 19 which is positioned between the electrode assembly and the casing and has multiple holes; and
a vent member 22 which is formed on a bottom surface of the casing which is positioned opposite to the opening.
Regarding claim 2, the spacer 19 includes a plate-shaped member which has the holes, and multiple protrusions which protrude toward the casing from the plate-shaped member.  Fig. 1
Regarding claim 3, the protrusions are disposed to be symmetrical with respect to an imaginary centerline of the plate-shaped member.  Fig. 3.
Regarding claim 4, at least one of the holes 19 corresponds to the vent member 21.  Fig. 7.
Regarding claim 10, the electrode assembly is wound.
Regarding claim 12, the spacer 19 is made of an insulating material [0019].

Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Fujikawa (US 2017/0317326).  Fujikawa does not disclose nor suggest:
Regarding claim 5, further comprising: a first fixing member which surrounds the spacer and the electrode assembly.  
Claim 6 depends on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724